internal_revenue_service number release date index number ---- -------------------------------- -------------------------- -------------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------------- telephone number --------------------- refer reply to cc intl b02 plr-135474-09 date date ty ------- legend taxpayer parent location a date b date c type d law e type f year g date h x y z dear ---------------- -------------------------------- ---------------- --------------------------- ---------------- ---------------------------- ---------------- -------------------------- --------------------------- ---------------------------------------------------------------- ------------------------------ ------- --------------------- ----------- -------- -------- this is in response to a letter received by our office on date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 to make the election provided by sec_953 of the code to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s taxable_year ending on date c and plr-135474-09 make the election provided by sec_831 to be subject_to the alternative_tax for certain small insurance_companies for the taxable_year ending on date c the rulings contained in this letter are based upon the information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data submitted may be required as part of the audit process taxpayer was incorporated under the laws of location a on date b taxpayer is wholly owned by parent a domestic limited_liability_company taxpayer is licensed as a type d insurer under law e taxpayer was formed to carry on various kinds of insurance and reinsurance activities since its inception taxpayer has engaged in the reinsurance of type f policies from taxpayer’s inception through date c taxpayer received net earned premiums of dollar_figurex and investment_income of dollar_figurey taxpayer’s retained earnings for the year ended date c totaled dollar_figurez in the course of forming and initiating the operations of taxpayer parent and taxpayer retained the services of several professional firms including an accounting firm and a risk management firm during year g the accounting firm advised parent and taxpayer of the tax consequences of making elections under sec_953 and sec_831 of the code and was informed of taxpayer’s desire to make those elections a director of taxpayer represented that taxpayer believed the elections would be prepared by the accounting firm for the tax_year ending date c on or about date h taxpayer contacted the accounting firm to inquire about the status of its sec_953 and sec_831 elections shortly thereafter the accounting firm determined that the necessary extension forms for taxpayer had not been filed by the march deadline the accounting firm submitted an affidavit stating that the failure_to_file form_7004 to extend the filing period for taxpayer’s form_1120 pc and to extend the timely period to make the elections under sec_953 and sec_831 was solely a result of miscommunication within the accounting firm and on the part of the accounting firm and taxpayer had no reason to believe that the accounting firm was not competent to render professional advice on the elections or that the accounting firm would not file the necessary extension forms by the due_date taxpayer has not been notified by the irs as to its failure_to_file the requested elections the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 1989_2_cb_392 and revproc_2003_47 2003_2_cb_55 respectively sec_4 of revproc_2003_47 provides that for a sec_953 election to be effective for a taxable_year the original election statement must be filed by the due_date prescribed in sec_6072 including extensions for the u s income plr-135474-09 tax_return that is due if the election becomes effective in this case the sec_953 election was not filed by the due_date of the return for the tax_year ended date c generally insurance_companies other than life_insurance_companies are taxable under sec_831 on their taxable_income however certain eligible companies pay an alternative_tax provided in sec_831 based only on their taxable_investment_income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 for the taxable_year the statute does not contain a due_date the election under sec_831 is listed in sec_301_9100-8 of the regulations as section f of the technical and miscellaneous act of and is available for taxable years beginning after date sec_301_9100-8 prescribes the time and manner for making the election under sec_831 of the code that section provides that the election must be made by the later of --- a the due_date including extensions of the tax_return for the first taxable_year for which the election is effective or b date sec_301_9100-8 also provides that if the tax_return has not been filed prior to making the election under sec_831 the election must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective if such tax_return is filed prior to the making of the election the statement must be attached to an amended tax_return of the first taxable_year for which the election is to be effective taxpayer’s sec_831 election was not timely made in accordance with these provisions sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for extensions of time to make regulatory elections that do not meet the requirements of sec_301 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer plr-135474-09 acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the irs ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably or in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief revproc_2003_47 fixes the time to make the sec_953 election and sec_301_9100-8 fixes the time to make the sec_831 election therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time to make the elections provided that taxpayer satisfies the standards set forth under sec_301_9100-3 based solely on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 with respect to the sec_953 election accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the plr-135474-09 procedures set forth in notice_89_79 and revproc_2003_47 to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s taxable_year ended on date c in addition based solely on taxpayer qualifying to make the sec_953 election taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_831 for the tax_year ended on date c the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the elections under sec_953 or sec_831 sec_301_9100-1 notwithstanding that an extension of time is granted under sec_301_9100-3 to make the sec_953 and sec_831 elections penalties and interest that would otherwise be applicable if any continue to apply with respect to the income_tax return for the tax_year ended on date c a copy of this ruling letter should be included with taxpayer’s sec_953 and sec_831 elections this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely phyllis e marcus chief branch office of the associate chief_counsel international
